Citation Nr: 1442181	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-39 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to an extension beyond September 30, 2009, for a temporary 100 percent rating pursuant to 38 C.F.R. § 4.30 for convalescence following surgery for the service-connected lumbar spine disability.

3.  Entitlement to an evaluation in excess of 40 percent for lumbar spine disability from October 1, 2009.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry Law Firm


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to February 2001.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

It is noted that a temporary evaluation of 100 percent was assigned effective June 12, 2009 based surgical or other treatment necessitating convalescence.  See Rating Decision (February 2010).  The Veteran subsequently, in March 2010, submitted a notice of disagreement with that temporary total rating.  Thereafter, the RO granted an extension of the temporary total rating for the period from June 12, 2009 through September 30, 2009.  See Rating Decision (June 2013).  The Veteran's attorney argues that an extension of the temporary total evaluation is warranted beyond that date.

In addition to the paper claims file, there is a VA electronic claims file associated with his claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

The Veteran's attorney has a raised a claim for urinary leakage secondary to service-connected lumbar spine disability.  As this claim has not been developed or adjudicated by the originating agency, it is referred to the originating agency for appropriate action.  See Attorney Statement (November 2012).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).


REMAND

The Veteran seeks service connection for erectile dysfunction; an extension beyond September 30, 2009, for a temporary 100 percent rating; an evaluation in excess of 40 percent for lumbar spine disability from October 1, 2009; and TDIU.  

With respect to the claim for service connection, although the most recent VA examination reflects that the Veteran does not currently have erectile dysfunction, this examination report does not clearly address whether the Veteran had erectile dysfunction at any time during the appeal due to or aggravated by service-connected disability.  It is noted that the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.

Also, the Veteran through his attorney has raised the claim of TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the claim for TDIU should be developed and adjudicated by the AOJ.

Finally, the Veteran's attorney reports that the Veteran has applied for Social Security disability as well.  As records concerning his application for these benefits may be probative to the issues on appeal before the Board, appropriate efforts should be made to obtain copies of any pertinent Social Security records.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with appropriate VCAA notice on the claim for TDIU and develop the claim for TDIU.  
2.  The AOJ should obtain all pertinent records from the Social Security Administration (SSA) regarding the Veteran's SSA disability claim.

3.  The report of VA examination dated in October 2013 should be returned to the examiner for an addendum that addresses whether the Veteran had erectile dysfunction at any time during this appeal (since May 2009) that is as likely as not (50 percent probability or greater) due to or aggravated (permanently worsened) by service-connected disability.  The claims files and any pertinent evidence in VA's electronic system that is not included in the claims files should be made available to the examiner. 

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  A complete rationale for all opinions is required.

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The RO should also undertake any other development it determines to be warranted.

4.  Then, the RO should adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his attorney should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


